EXHIBIT 10.45

AMENDMENT FOUR TO
THE DALLAS SEMICONDUCTOR CORPORATION
EXECUTIVES RETIREE MEDICAL PLAN

This Amendment Four ("Amendment Four") to the Dallas Semiconductor Corporation
Executives Retiree Medical Plan effective October 1, 1999, as amended, (the
"Plan" including all amendments thereto) is made effective as of July 28, 2008.

RECITALS

WHEREAS

, Maxim Integrated Products, Inc. ("Maxim") became the successor to Dallas
Semiconductor Corporation (the "Corporation") by merger effective as of June 27,
2008, and Maxim has assumed all of the rights, obligations and liabilities of
the Corporation under the Plan and has become the Plan Sponsor as of that date;



WHEREAS

, the Plan provides for retiree (and limited other) medical care benefits to
board members, officers, certain other eligible retirees and the eligible
spouses of board members and officers;



WHEREAS

, the Plan was previously extended effective March 1, 2006 to provide medical
care benefits under the Plan to the outside directors of Maxim and to their
eligible spouses and dependents;



WHEREAS

, Maxim desires to clarify the medical care benefits offered to its outside
directors and to their eligible spouses and dependents;



WHEREAS

, Maxim desires to further amend the Plan to provide medical care benefits under
the Plan to former executives of Maxim or any of its subsidiary or affiliated
companies, designated as eligible to participate in the Plan (and to their
Dependents); and



WHEREAS

, Section 12.1 of the Plan permits the Sponsor to amend the Plan without the
consent of any Participant or Covered Dependent, provided that the amendment
does not reduce coverage, or decrease the number of Participants or Covered
Dependents.



NOW, THEREFORE

, based upon the foregoing Recitals, the Plan is hereby amended as follows
effective July 28, 2008 or such other dates as noted below:



All capitalized terms not defined herein will have the meaning assigned to them
in the Plan.

In Article II, Definitions, a new Section 2.18A shall be added to the Plan to
read as follows:

"2.18A `Former Executive'

means an individual who is a former executive of the Sponsor or an Employer and
has been designated as eligible to participate in the Plan by the Chief
Executive Officer

--------------------------------------------------------------------------------



of the Sponsor or an Employer, as applicable, or his or her delegate. Each
person who is a Former Executive shall be listed on Exhibit G, as amended from
time to time."

In Article II, Definitions, Section 2.7 entitled "Dependent " shall be modified
by adding the following new sentence to the end to read as follows:

"Notwithstanding the foregoing definition of Dependent, and except as otherwise
provided in a written agreement between the Former Executive and the Sponsor or
an Employer, the Dependent of an Outside Director or a Former Executive means
the Outside Director's or the Former Executive's Spouse and each other
individual who would qualify as a "dependent" under the Plan determined at the
time the Outside Director or the Former Executive first becomes a Participant in
this Plan, and no other person who becomes a spouse or dependent of an Outside
Director or Former Executive after that time shall be eligible for coverage
under this Plan."

In Article II, Definitions, Section 2.11 entitled "Eligible Individual" shall be
deleted in its entirety and replaced with the following:

"`Eligible Individual'

means a Board Member, an Outside Director, a Former Executive or an Eligible
Retiree, as appropriate, who has satisfied (i) the requirements of Article III
to be eligible to participate in the Plan and (ii) the eligibility requirements
stated in the Policy."

In Article II, Definitions, Section 2.15 entitled "Enrollment Period" shall be
deleted in its entirety and replaced with the following:

"`Enrollment Period'

means (i) in the case of an Eligible Retiree, the thirty (30) day period
occurring after the Eligible Retiree's Retirement during which an Eligible
Retiree may refuse in writing under Section 3.2 to participate under the Plan,
(ii) in the case of a Board Member, the thirty (30) day period occurring
immediately after the Effective Date, and (iii) in the case of an Outside Board
Member or a Former Executive, the sixty (60) day period occurring after the
board member or former executive is designated as an eligible Outside Board
Member or Former Executive during which the Outside Director or Former Executive
may be required to complete administrative forms necessary or appropriate to
reflect participation in the Plan."

In Article II, Definitions, a new Section 2.24A shall be added to the Plan
effective March 1, 2006 to read as follows:

2

--------------------------------------------------------------------------------



"2.24A `Outside Director'

means an outside director of the Board of Directors of Maxim Integrated
Products, Inc., a Delaware corporation, who has been designated by the Chief
Executive Officer of Maxim Integrated Products, Inc. as eligible for coverage
under the Plan."



In Article II, Definitions, the first sentence of Section 2.36 entitled
"Sponsor" shall be deleted in its entirety and replaced with the following
effective as of June 27, 2008:

"`Sponsor' means Dallas Semiconductor Corporation, a Delaware corporation, and
effective as of June 27, 2008 Maxim Integrated Products, Inc., a Delaware
Corporation and successor by merger to Dallas Semiconductor Corporation, or any
successor or assign which shall adopt the Plan."

In Article II, Definitions, Section 2.17 entitled "Spouse" shall be deleted in
its entirety and replaced with the following:

"`Spouse' means the wife of an Officer or of a Board Member on the date of his
retirement. Each person who was a Spouse on the Effective Date is listed on
Exhibit E, but being listed on Exhibit E does not make an individual a Spouse
for purposes of this Plan. In addition, Spouse means the person to whom an
Outside Director or a Former Executive is married on the date coverage commences
under the Plan and no other person who becomes a spouse of an Outside Director
or Former Executive after that time shall be eligible for coverage under this
Plan. In addition, unless otherwise provided in a written agreement between the
Former Executive and the Participating Employer, the Spouse may also be the
surviving Spouse at the time of the Former Executive's death."

In Article III, Participation, Section 3.1 entitled "Eligibility to Participate"
shall be amended by adding the following new paragraph to the end thereof to
read as follows:

"Notwithstanding the foregoing provisions of this Section 3.1 to the contrary,
other individuals, including but not limited to an Outside Director or a Former
Executive, may become a Participant (or an Eligible Individual) under the Plan."

Article III, Section 3.3 is amended to read as follows in its entirety:

"3.3 Cessation of Participation.

(a) Board Members and Officers. Subject to Section 12.2, a Board Member and an
Officer shall be a Participant and receive coverage under this Plan for his
life.

3

--------------------------------------------------------------------------------



(b) Participants other than Board Members, Officers, Outside Directors or Former
Executives.

A Participant (other than a Board Member, an Officer, an Outside Director or a
Former Executive) shall be a Participant and receive coverage under the Plan
until his 65th birthday and such a Participant's Spouse shall be a covered
Dependent and receive coverage under the Plan until her 65th birthday.
Notwithstanding anything in this Plan to the contrary, a Participant (other than
a Board Member, an Officer or a Former Executive) shall also cease to be a
Participant (and his Spouse shall also cease to be a Covered Dependent) as of
the earliest of:



(i) the date on which the Plan terminates as provided in Section 12.2;

(ii) the date on which the Participant (other than a Board Member, an Officer,
an Outside Director, or a Former Executive) or his spouse fails to satisfy the
eligibility criteria of the Plan; or

(iii) the date on which his election to receive medical care under this Plan
terminates or expires according to its written terms.

Subject to Section 2.2, a Spouse shall receive coverage under the Plan for her
life.

A Covered Dependent (other than a Spouse and the Spouse of a Participant who is
neither a Board Member, an Officer, an Outside Director, nor a Former Executive)
shall receive coverage under the Plan until his or her Participant reaches his
65th birthday; provided, however, that notwithstanding anything in this Plan to
the contrary, a Covered Dependent (other than a Spouse and the Spouse of a
Participant who is neither a Board Member, an Officer, an Outside Director, nor
a Former Executive) shall also cease to be a Covered Dependent as of the
earliest of:

(i) the date on which the Plan terminates as provided in Section 12.2;

(ii) the date on which the Covered Dependent fails to satisfy the eligibility
criteria of the Plan; or

(iii) the date on which his election to receive medical care under this Plan
terminates or expires according to its written terms.

4

--------------------------------------------------------------------------------



(c) Outside Directors

. An Outside Director shall be a Participant and receive coverage under this
Plan for so long as such Outside Director remains on the board of directors of
Maxim Integrated Products, Inc. and is not otherwise eligible for medical
benefits provided by the Sponsor or any other Participating Employer. The Spouse
and Covered Dependents of an Outside Director shall receive coverage under the
Plan only for the period that the Outside Director is a Participant.
Notwithstanding anything in this Plan to the contrary, an Outside Director and
his or her Spouse and other Covered Dependents shall also cease to be a
Participant as of the earliest of:



(i) the date on which the Plan terminates as provided in Section 12.2;

(ii) the date on which the Outside Director, his or her Spouse or Covered
Dependent fails to satisfy the eligibility criteria of the Plan; or

(iii) the date on which the Outside Director's election to receive medical care
under this Plan terminates or expires according to its written terms.

(d)

Former Executives. Except as otherwise provided in a written agreement between
the Former Executive and the Sponsor or other Employer, a Former Executive shall
be a Participant and receive coverage under this Plan for life, and a Former
Executive's Spouse shall be a Covered Dependent and receive coverage under this
Plan for life; provided, however, that a Former Executive shall cease to be a
Participant (and the Former Executive's Spouse and any dependents shall also
cease to be Covered Dependents) as of the earliest of:



(i) the date the Former Executive actively engages or participates or acts as a
Former Executive to any business that is in competition with the existing
business or proposed business of the Sponsor, except as otherwise provided for
in a separate written agreement between the Former Executive and the Sponsor or
other Employer;

(ii) the Executive again becomes a full-time employee of an Employer eligible
for coverage under the Employer's medical plans;

(iii) the Former Executive becomes an employee of another organization in which
the Former Executive is eligible for coverage under that organization's medical
plan;

5

--------------------------------------------------------------------------------



(iv) the Former Executive fails to pay the cost of medical coverage;

(v) the Sponsor does not provide medical coverage to its employees;

(vi) the date on which the Plan terminates in Section 12.2;

(vii) the date on which the Covered Dependent fails to satisfy the eligibility
criteria of the Plan;

(viii) the date on which his election to receive medical care under this Plan
terminates or expires according to its written terms; or

(x) such other event set forth in a written agreement between the Former
Executive and the Sponsor or other Employer.

Article X, Funding, is amended to read as follows in its entirety:

(a) Except for Board Members, Officers and their Spouses, the Plan shall be
funded all or in part by contributions from Participants and their Covered
Dependents.

(b) Former Executives, Outside Directors and their Covered Dependents may be
required to pay the same amount as an eligible employee pays for coverage under
the Sponsor's group medical plan or the full cost of coverage without any
subsidy as set forth in a written agreement between the Former Executive or the
Outside Director and the Sponsor or other Employer. In the absence of such an
agreement, the Former Executive, the Outside Director or the surviving Spouse of
a Former Executive or Outside Director shall:

(i) make payments in the same amount that a full-time regular employee would pay
for comparable coverage under the Sponsor's group medical plan for a period of
ten (10) years or, if less, the coverage period; and

(ii) on and after the tenth anniversary of participation in the Plan, make
payments in an amount equal to the cost of coverage that would satisfy the
premium requirements of Code section 4980B(f)(4) and ERISA section 604 and
described in Section 9.5 above.

(c) The Plan shall become the secondary payer and Medicare shall become the
primary payer of medical expenses incurred by a Former Executive (and the Spouse
of a Former

6

--------------------------------------------------------------------------------



Executive) as of the date that the Former Executive (and, when applicable, the
Spouse of a Former Executive) attains the age of 65 years until such time as the
Former Executive's (or the Spouse's) participation in this Plan terminates.

(d) In the case of a Board Member, an Officer or a Spouse of a Board Member or
Officer, notwithstanding anything in the Plan or any other agreement to the
contrary, the Sponsor will pay (i) all of the cost of all of the Plan's benefits
and coverages for that individual for that individual's lifetime and (ii) to the
individual, an additional sum in the amount necessary to reimburse such
individual for any federal income tax liability resulting from (or associated
with) the Sponsor's payments to or for the benefit of the individual under this
Plan, so that the benefits and coverages under this Plan for that individual are
provided at no cost to that individual.

(d) The Employers shall have no obligation, but shall have the right, to
establish a special trust or fund out of which benefits shall be paid. The
Employers shall have no obligation, but shall have the right, to reinsure, or to
purchase any type of additional coverage with respect to any benefits under the
Plan. To the extent the Employer elects to purchase insurance for any benefits
under the Plan, any such benefits shall be the sole responsibility of the
insurer, and the Employer shall have no responsibility for the payment of such
benefits (except for refunding any Participant contributions that were not
remitted to an insurer).

Article XII, Section 12.1, is amended to add the following new penultimate
sentence to read as follows:

"Notwithstanding the preceding sentence to the contrary, the Sponsor may amend
the elections, coverages or benefits available, or the terms and conditions of
the Plan that affect Former Executives, Outside Directors and their Covered
Dependents even if the effect of the amendment is to reduce coverages or
benefits or decrease the number or class of individuals who may be Participants
or Covered Dependents unless otherwise prohibited by the terms and conditions in
a separate written agreement between the Sponsor and the Former Executive or the
Outside Director and his or her Covered Dependents, in which case such amendment
shall be effective only with the written consent of the Former Executive or the
Outside Director and, if required, the Former Executive's or the Outside
Director's Spouse."

7

--------------------------------------------------------------------------------



Article XII, Section 12.2, is amended to permit the Sponsor to terminate or
discontinue the Plan without the need to obtain the express, prior written
consent of any Participant who is a Former Executive, an Outside Director or the
Covered Dependents of a Former Executive or an Outside Director and reads as
follows:

"12.2 Termination of Plan.

The Sponsor may terminate or discontinue this Plan at any time, if necessary,
only by a written instrument signed by its authorized officer and only with the
express, prior written consent of all Participants and Covered Dependents (other
than Former Executives, Outside Directors or their Covered Dependents) at the
effective date of the termination or discontinuation. For the avoidance of
doubt, the Sponsor may terminate or discontinue the Plan at any time without the
consent of any Former Executive or Outside Director, or the Covered Dependents
of any Former Executive or Outside Director unless otherwise prohibited by the
terms and conditions in a separate written agreement between the Sponsor and the
Former Executive or the Outside Director and his or her Covered Dependents, in
which case such termination shall be effective only with the written consent of
the Former Executive or the Outside Director and, if required, the Former
Executive's or the Outside Director's Spouse. Notwithstanding anything in the
Plan to the contrary, coverages and benefits provided under this Plan are to be
continued for the life of each Board Member, each Officer and each Spouse of a
Board Member and Officer, and the Plan and the Sponsor's obligations under the
Plan may not be terminated or discontinued without the express, prior written
consent of each Board Member, Officer and their Spouses. Upon termination or
discontinuance of the Plan as permitted by this Section, all elections shall
terminate, and reimbursements or payments of Qualified Medical Expenses shall be
made only in accordance with Article 11."

The provisions of Sections 13.11 shall not apply to Former Executives, Outside
Directors or their Covered Dependents.

Except as expressly modified by this Amendment Four, all other terms and
conditions of the Plan, as amended, shall remain in full force and effect;
provided, however, other provisions in the Plan shall be deemed to be amended to
permit Former Executives (and their Dependents) to be afforded medical coverage
under the Plan to the extent necessary.

8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF,

the Corporation has caused this instrument to be executed by its duly authorized
officer on the 5th day of August, 2008.

Maxim Integrated Products, Inc.

By: /s/ Charles G. Rigg

Name: Charles G. Rigg

Title: Senior Vice President, General Counsel

Date: September 23, 2008

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------

EXHIBIT G

 

FORMER EXECUTIVES

 

 

Name

 

Coverage Date